UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     IN RE: REDSTONE ARSENAL,                        DOCKET NUMBER
        GROUP C, 1                                   AT-0752-14-0562-I-1
                   Appellant,

                  v.
                                                     DATE: March 12, 2015
     DEPARTMENT OF THE ARMY,
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 2

           Vicki L. Fuller, Redstone Arsenal, Alabama, for the appellants.

           Kyle C. Barrentine, and Toby V. Davis, Esquire, Redstone Arsenal,
             Alabama, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The union representative for the appellants has filed a petition for review of
     the initial decision, which affirmed the agency furlough actions. Generally, we

     1
       The appellants that are included in this consolidation are set forth in Appendix A of
     this order.
     2
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                           2

     grant petitions such as this one only when: the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous
     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review. We MODIFY the initial decision to discuss the
     appellants’ assertion, made below, that the agency used overtime payments to
     relieve certain employees but not others of the financial consequences of the
     furlough, but we conclude that this argument does not warrant a different
     outcome. Except as expressly MODIFIED by this Final Order, we AFFIRM the
     initial decision. 3

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The aforementioned appellants appealed the agency’s decision to furlough
     them for 6 nonconsecutive days between July 8, 2013, and September 21, 2013,
     and the appeals were consolidated.       Initial Appeal File (IAF), Tabs 1, 28.       A
     hearing was held. See Hearing Compact Diskette (CD). The administrative judge
     issued an initial decision in which she affirmed the agency furlough actions. IAF,
     Tab 28, Initial Decision (ID). In pertinent part, the administrative judge found


     3
       Our determination only applies to the appellants identified in Appendix A and not to
     the other appellants who were previously part of the consolidation in this case. See Dye
     v. Department of the Army, 121 M.S.P.R. 142, ¶ 1 n.2 (2014).
                                                                                       3

     that the agency established that there was cause for the furlough under 5 U.S.C.
     § 7513(a) and that the furlough actions promoted the efficiency of the service. ID
     at 3-6. Regarding appellant Federico, the administrative judge further found that
     he failed to establish that the furloughs were not in accordance with law or that
     the agency violated his right to due process. ID at 6-8.
¶3        The union representative for the aforementioned appellants filed a petition
     for review, which the agency opposes. Petition for Review (PFR) File, Tabs 1, 4.
     On review, the appellants argue that the agency used overtime payments to
     relieve certain employees but not others of the financial consequences of the
     furlough. PFR File, Tab 1 at 4. Additionally, appellant Federico asserts that the
     agency violated the Administrative Procedures Act (APA) by failing to publish its
     furlough rule as a notice of proposed rulemaking in the Federal Register. Id. 4
¶4        The appellants, in their closing brief, raised the issue of the agency’s
     allegedly improper use of overtime payments. See IAF, Tab 27 at 5. Other than a
     reference to appellant Federico’s discovery responses from the agency, which
     indicated that the agency paid overtime to some employees during the furlough
     period, the administrative judge did not specifically analyze this argument in the
     initial decision. See ID at 4 (citing Federico v. Department of the Army, MSPB
     Docket No. AT-0752-13-3470-I-1, Initial Appeal File, Tab 4).         We therefore
     address this argument on review, but we conclude that a different outcome is not
     warranted.
¶5        Under 5 U.S.C. §§ 7512(5) and 7513(a), an agency may furlough an
     employee for 30 days or less “only for such cause as will promote the efficiency
     of the service.” An agency’s decision to award certain employees overtime may
     be relevant to whether the agency applied the furlough uniformly and

     4
         Because the appellants do not appear to challenge the administrative judge’s
     determination that the agency established that there was cause for the furlough and
     appellant Federico does not challenge the administrative judge’s conclusion that he
     failed to establish that the agency violated his due process rights, we AFFIRM the
     in itial decision as to those points.
                                                                                          4

     consistently. Chandler v. Department of the Treasury, 120 M.S.P.R. 163, ¶ 14
     (2013). If an agency uses overtime payments to relieve certain employees but not
     others of the financial consequences of the furlough, this may be sufficient to
     show that the furlough did not meet the efficiency of the service standard. Id.
     The Board has held, however, that an agency’s decision to adopt a policy under
     which it permits the use of overtime to meet mission-critical needs is a spending
     matter within the agency’s sound discretion.           Kelly v. Department of the
     Army, 121 M.S.P.R. 408, ¶ 13 (2014).
¶6         We have considered the evidence in the record related to the agency’s use
     of overtime.    In addition to the agency’s discovery responses, the deciding
     official testified that he “believe[d]” that some of the individuals who were not
     furloughed received overtime, but he indicated that he had to check his records to
     confirm this fact. See Hearing CD. 5 The record reflects that the agency had a
     policy of allowing overtime only in limited situations: (1) to protect the health,
     safety, and security of personnel or property; (2) to ensure the direct and timely
     provision of services and material to deployed units or to units that are preparing
     to deploy; or (3) to perform similar mission critical functions that will fail in the
     absence of overtime.     See IAF, Tab 25 at 1-3 (May 22, 2013 Memorandum).
     Consistent with Kelly, 121 M.S.P.R. 408, ¶ 13, we find that this policy is within
     the agency’s sound discretion. In the absence of any evidence that overtime was
     being awarded in a manner that was inconsistent with the agency’s stated policy
     or in a way that was not uniform and consistent, we AFFIRM the administrative
     judge’s finding that the furloughs promoted the efficiency of the service. See ID
     at 3-6.
¶7         The administrative judge addressed and rejected appellant Federico’s APA
     argument in the initial decision. See ID at 6-7. In pertinent part, she explained

     5
       The appellants’ contention on review that the deciding official testified that he was
     “sure” that overtime was paid to the employees who were working and not on furlough,
     see PFR File, Tab 1 at 4, is not supported by the testimonial record.
                                                                                 5

that, even if an agency decision to furlough its employees could be considered
rulemaking, 5 U.S.C. § 553(a)(2) specifically exempted matters “relating to
agency management or personnel” from the rulemaking requirements of the APA,
and appellant Federico failed to cite any case law to support his assertion. See ID
at 6-7. Appellant Federico has not cited any authority on review to support his
contention that the administrative judge erred in her analysis of this issue. We
therefore AFFIRM the administrative judge’s conclusion that the agency’s
decision to furlough employees was exempted from the rulemaking requirements
of the APA. See, e.g., Favreau v. United States, 317 F.3d 1346, 1359 (Fed. Cir.
2002) (holding that memoranda detailing when the United States could seek
recoupment of prepaid bonuses from armed forces personnel were subject to the
agency management or personnel exception); Hamlet v. United States, 63 F.3d
1097, 1105 (Fed. Cir. 1995) (concluding that the Agricultural Stabilization and
Conservation Service personnel management handbook, which sets forth the
instructions and procedures concerning the selection, hiring, pay, benefits,
responsibilities, and removal of county and community committee members and
employees, “relates to matters of agency personnel,” and its promulgation was
exempt from the APA’s strict procedural requirements).

                  NOTICE TO THE APPELLANTS REGARDING
                     YOUR FURTHER REVIEW RIGHTS
     The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request the United States Court of Appeals for the Federal Circuit to review this
final decision.    You must submit your request to the court at the following
address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439
                                                                                  6

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           7

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.
                                                                 8


                              APPENDIX A

                     In re: Redstone Arsenal, Group C
                          AT-0752-14-0562-I-1


Charles E. Malone                          AT-0752-13-4558-I-1
Cheryl Lynn Hickman                        AT-0752-13-1802-I-1
Demetrices A. Williams-
                                           AT-0752-13-1596-I-1
McKinstry
Diane Bables                               AT-0752-13-1797-I-1
Gloria J. Scott                            AT-0752-13-1813-I-1
Jae Ann Steele                             AT-0752-13-7189-I-1
Janice L. Fletcher                         AT-0752-13-0769-I-1
John F. Moore                              AT-0752-13-0819-I-1
Meredith Y. Wilcox                         AT-0752-13-7358-I-1
Nathan D. Martin                           AT-0752-13-1798-I-1
Ollie M. Green                             AT-0752-13-3986-I-1
Pamela Jean Gaines                         AT-0752-13-3541-I-1
Robert A. Federico                         AT-0752-13-3470-I-1
V. L. Shephard                             AT-0752-13-3484-I-1
Wendy Ann Woods                            AT-0752-13-1794-I-1